Citation Nr: 1202414	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-31 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied service-connection claim for hypertension.

2.  Whether new and material evidence has been submitted to reopen a previously denied service-connection claim for a foot disorder.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The appellant served on active duty in the United States Army from October 29, 1970 to December 18, 1970.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Procedural history

The RO originally denied the appellant's service-connection claim for hypertension in March 1971, and for a foot disorder in November 1975.  The RO subsequently denied the appellant's requests to reopen these claims in an unappealed November 2001 rating decision.  

The appellant has again requested that his service-connection claims for hypertension and a foot disorder be reopened.  The RO denied both requests in the above-referenced November 2009 rating decision.  In the same decision, the RO also denied the appellant's service-connection claim for a psychiatric disability.  The appellant disagreed with the RO's determinations, and perfected an appeal as to all three issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The appellant was scheduled to appear at a personal hearing at the Board's offices in Washington D.C. on January 9, 2012.  After receiving notice of this hearing date, the appellant promptly contacted the Board and requested that he instead be rescheduled for a videoconference hearing at the Muskogee RO.  See the appellant's letter to the Board, received on November 28, 2011.  Accordingly, on remand, the appellant should be scheduled for a videoconference hearing at the RO in Muskogee, Oklahoma.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the appellant for a videoconference hearing at its facilities in Muskogee, Oklahoma.  The appellant and his representative should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


